be bbe Me ANTE pant Meant oe PAE tater ane a

Case 1:20-Cr-00449-JFK Document 17 at He SP ae, Tor STE TT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

we ee ee ee ee ee ee eee xX
USA
ot #20 CR 449 GFK)
-V-
Garcia
ncn a x

 

On the request of defense counsel and with the consent of the Government, the
conference is adjourned from February 16 to March 10, 2021 at 11:00 a.m.

The time between February 16, 2021 arid March 10, 2021 is excluded.

SO ORDERED.

Dated: New York, New York

Q-N1-2| Yh F Boar

. JOHN F, KEENAN
United States District radge

 

 

~

 
